Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the Prior Art does not teach a current command correction unit configured to correct a first d-axis current command and a first q-axis current command, to thereby output a second d-axis current command and a second q-axis current command; 
a current control unit configured to generate voltage commands on rotational coordinates so that the d-axis current matches the second d-axis current command and the q-axis current matches the second q-axis current command; 
a voltage application unit configured to superimpose, on the voltage commands on the rotational coordinates, a high-frequency voltage including a specific frequency component at a high frequency with respect to electrical angle frequency components in synchronization with the number of rotations of the rotating machine; and 
a voltage control unit which is configured to obtain the magnetic pole position estimated value, and to convert the voltage commands on the rotational coordinates after the superimposition by the voltage application unit to voltage commands on fixed coordinates, to thereby control voltages to be applied to the rotating machine, wherein the magnetic pole position estimation unit is configured to estimate the position of the magnetic pole based on a state quantity of the specific frequency component, and 
wherein the current command correction unit is configured to correct the first d-axis current command and the first q-axis current command so that a current amplitude of the electrical angle frequency components is equal to or larger than a half of a current amplitude of the specific frequency component, to thereby output the second d-axis current command and the second q-axis current command.
Claims 1-7 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395. The examiner can normally be reached Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICK D GLASS/Primary Examiner, Art Unit 2846